                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       PEGATRON TECHNOLOGY SERVICE                      Case No.18-cv-01477-LHK (VKD)
                                           INC,
                                   9                    Plaintiff,                          ORDER RE DISCOVERY DISPUTE RE
                                  10                                                        DEFENDANT AGLIC’S DEPOSITION
                                                 v.                                         SUBPOENAS TO NON-PARTY
                                  11                                                        CUSTOMER
                                           AMERICAN GUARANTEE & LIABILITY
                                  12       INS. CO.,                                        Re: Dkt. No. 48
Northern District of California
 United States District Court




                                                        Defendant.
                                  13

                                  14          Non-party Customer1 moves to quash two depositions subpoenas served by defendant

                                  15   American Guarantee & Liability Ins. Co. (“AGLIC”). Dkt. No. 48. The Court conducted a

                                  16   hearing regarding the dispute on May 10, 2019. Dkt. No. 55.

                                  17          As the Court explained on the record, the deposition discovery AGLIC seeks from

                                  18   Customer is, on the whole, relevant to plaintiff Pegatron Technology Service, Inc.’s (“PTSI”)

                                  19   claims and AGLIC’s defenses, and proportional to the needs of the case as framed by those claims

                                  20   and defenses. See, e.g., Dkt. No. 1-1 (describing Customer’s role in the events giving rise to this

                                  21   action).2 In this respect, AGLIC’s proposed discovery of Customer is distinguishable from the

                                  22   cases on which Customer relies in which the deposition subpoena was extremely broad or where

                                  23   the relevance and value of the subpoenaed testimony was questionable. See, e.g., Straight Path IP

                                  24

                                  25   1
                                        The parties have agreed to keep Customer’s identity confidential, and Customer has filed an
                                  26   administrative motion to seal its identity and other information (Dkt. No. 46). That administrative
                                       motion will be addressed in a separate order.
                                  27   2
                                         At the hearing, AGLIC informed the Court that PTSI identified Customer’s in-house counsel in
                                  28   PTSI’s Rule 26(a)(1)(A)(i) initial disclosures as an individual likely to possess discoverable
                                       information that may be used to support PTSI’s claims.
                                   1   Group, Inc. v. Blackberry Ltd., No. C14-80150 WHA, 2014 WL 3401723 at *8–9 (N.D. Cal. July

                                   2   8, 2014) (quashing third-party deposition subpoena with 47 “massively overbroad” topics);

                                   3   Academy of Motion Picture Arts and Sciences v. GoDaddy.com, C 12-80192 EJD (PSG), 2012

                                   4   WL 12898829, at *3 (N.D. Cal. Oct. 19, 2012) (quashing third-party deposition subpoena because,

                                   5   among other reasons, the discovery sought was not relevant and was redundant of party

                                   6   discovery).

                                   7          The Court has considered the burden Customer says it will suffer if required to prepare and

                                   8   produce its in-house counsel for deposition, but the Court concludes that that burden is not undue,

                                   9   particularly in view of the following constraints that the Court imposes on AGLIC’s depositions of

                                  10   Customer and Customer’s in-house counsel:

                                  11          1. Unless the AGLIC and Customer agree otherwise, AGLIC will take the Rule 30(b)(6)

                                  12                 deposition of Customer and the individual deposition of Customer’s in-house counsel
Northern District of California
 United States District Court




                                  13                 on a single day on May 14, 2019.3 The total deposition time for both depositions

                                  14                 together will be no more than seven hours on the record.

                                  15          2. AGLIC may not inquire regarding Topic 9 in the Rule 30(b)(6) notice (Dkt. No. 49,

                                  16                 Ex. 1 at 4), as that information is discoverable directly from plaintiff PTSI.

                                  17          3. The Court expects AGLIC to avoid questioning of Customer and Customer’s in-house

                                  18                 counsel that duplicates discovery already obtained from PTSI; however, AGLIC may

                                  19                 question Customer and Customer’s in-house counsel about matters as to which there

                                  20                 may be a dispute of fact as between Customer and PTSI.

                                  21          The Court has also considered Customer’s objection that, by virtue of her role as an

                                  22   attorney for Customer, Customer’s in-house counsel may not be able to answer some questions

                                  23   posed to her if the questions seek information protected from disclosure by the attorney-client

                                  24   privilege. The Court concludes that given the role Customer’s in-house counsel played in the

                                  25   events underlying the dispute in this action, this objection is best handled on a question-by-

                                  26   question basis during the deposition. See Upjohn Co. v. United States, 449 U.S. 383, 395 (1981)

                                  27

                                  28
                                       3
                                        Customer advised the Court that it expects that Customer’s in-house counsel will also be
                                       Customer’s Rule 30(b)(6) designee.
                                                                                        2
                                   1   (“The privilege only protects disclosure of communications; it does not protect disclosure of the

                                   2   underlying facts by those who communicated with the attorney[.]”).

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 10, 2019

                                   5

                                   6
                                                                                                   VIRGINIA K. DEMARCHI
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
